Citation Nr: 1610684	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-23 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).
 
2. Entitlement to an evaluation in excess of 10 percent for plantar warts with callus formation of the right foot.
 
3. Entitlement to an evaluation in excess of 10 percent for plantar warts of the left foot.
 
4. Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to July 1974 and from October 1974 to October 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2014, the Board reopened a service connection claim for PTSD and remanded the underlying issue of service connection for PTSD in addition to the issues currently on appeal for additional development.  

In February 2015, the RO granted service connection for PTSD.  As this action results in a complete grant of the benefit sought, this issue is no longer on appeal.   


FINDINGS OF FACT

1.  The evidence shows that the symptoms of the Veteran's psychotic disorder and polysubstance abuse and the resultant occupational and social impairment, is indistinguishable from those of his service-connected PTSD, and his psychotic disorder and polysubstance abuse must be considered together with his PTSD.

2. The right foot plantar warts with callus formation and left foot plantar warts are productive of no worse than moderate disability for either foot. 

3.  The Veteran is currently service-connected for PTSD, rated as 70 percent disabling; plantar warts, left foot, rated as 10 percent disabling; and plantar warts with callus formation, right foot, rated as 10 percent disabling.  His combined rating is 80 percent.  

4.  The Veteran has a high school education and occupational experience in unskilled labor.  

5.  The Veteran's service-connected disabilities preclude gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychotic disorder and polysubstance abuse are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent for plantar warts with callus formation of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 5284, 7812 (2002 and 2015); 67 Fed. Reg. 49590 (July 31, 2002). 

3.  The criteria for a rating in excess of 10 percent for plantar warts of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, DCs 5284, 7812 (2015). 

4.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The claims for service connection and TDIU are granted in full.  Discussion of VCAA compliance for these claims is moot.  

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

August 2008, April 2009 and September 2011 letters apprised the Veteran of what the evidence must show to establish entitlement to the requested benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records through January 2015 and statements from the Veteran.  

The Veteran was afforded a pertinent VA examination in November 2014.  The clinical findings are adequate to apply the applicable rating criteria.  Notably, the Veteran's service-connected foot disabilities produce fluctuating symptoms.  Although the Veteran was asymptomatic at the time of the most recent examination, the clinical records and prior VA contracted examinations are adequate to evaluate the severity of the service-connected foot disabilities in consideration of the fluctuating symptoms.  There is no evidence that service-connected bilateral plantar warts has materially increased in severity since November 2014.  In sum, VA has furnished adequate examinations and medical opinions for the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that the October 2014 remand instructions have been substantially fulfilled.  The RO/AMC obtained July to October 2011 VA treatment records from the Palo Alto VAMC and updated Northern California Health Care System records since December 2013.  The Veteran was afforded an appropriate VA/MSLA podiatry examination in November 2014.  Then, the RO/AMC issued a February 2015 supplemental statement of the case (SSOC) based upon review of the newly generated evidence.  For these reasons, the record is in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  


Service connection

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge for certain chronic diseases, including psychosis, or its manifestation to a degree of 10 percent or more within a year of separation.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the Veteran's primary service-connected disability."  Id. at 1381.

VA treatment records from 2011 reflect that the Veteran was assessed as having PTSD.  VA treatment records from February 2012 reflect diagnoses of history of polysubstance abuse, early remission and substance induced psychotic disorder.    

In November 2014, the Veteran was afforded a VA psychiatric examination.  The examiner listed the appropriate diagnoses as PTSD, other psychotic disorder and polysubstance abuse.  He determined that the symptoms among the diagnoses were indistinguishable citing overlapping symptoms and course of the disease process.  He reported that the substance abuse disorder was secondary to service-connected PTSD.  Allen, supra.

The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  In this case, the evidence regarding such a matter is limited to the November 2014 VA examination report.  Given the favorable report, the Board must find that the additionally diagnosed other psychotic disorder and polysubstance abuse are part of service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, resolving any remaining doubt in the Veteran's favor, service connection for other psychotic disorder and polysubstance abuse (as part of his already service-connected psychiatric disability) is warranted.  Id.; 38 C.F.R. § 3.303.

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran maintains that a compensable rating is warranted for the service-connected bilateral plantar wart with callus formation disabilities.  The Veteran's plantar warts and callus are not specifically listed in the rating schedule and have been consistently rated by analogy by the RO under hyphenated Diagnostic Codes (DCs) 5284-7812.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  DC 7812 refers to Verruga peruana.  DC 5284 refers to Foot injuries, other.  Effective August 30, 2002, DC 7812 was removed.  67 Fed. Reg. 49590 (July 31, 2002).  

Thus, the plantar wart disabilities will be considered under DC 5824 for miscellaneous foot injuries.  38 C.F.R. § 4.71a, DC 5824.  It provides a 10 percent rating for moderate foot injuries.  A 20 percent rating is assigned for moderately severe foot injuries.  The maximum 30 percent rating is given for severe foot injuries.  Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."   See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in an increased rating decision.

In August 2008, the Veteran was afforded a VA/QTC podiatry examination.  The Veteran described having plantar wart on the right foot that needed resection every other week.  He described it as causing itching and tingling sensations with ulcer formation and shedding.  For callus formation, it affected both feet with the right being worse than the left.  It caused constant aching, cramping and burning 5/10 pain.  In addition, he associated stiffness, swelling and fatigue at rest with his service-connected foot disorder.  Clinical examination showed a plantar wart on the right foot measuring 0.8 centimeters (cm) by 0.7 cm.  No ulceration was found.  There was exfoliation and crusting without disfigurement.  The skin disorder did not affect an exposed area.  The size of lesion in terms of whole body surface was 0.01 percent.  No tissue loss or induration was found.  There was inflexibility with hyperpigmentation without hypopigmentation.  The abnormal texture was less than 6 square inches.  The examiner diagnosed plantar wart and callus formation on the right foot.  For the left foot, the examiner reported that the callus formation had resolved.  

In his December 2008 notice of disagreement, the Veteran stated that his feet swelled and he could not wear normal shoes.  He complained about associated fatigue and tiredness.  

In June 2009, the Veteran reported that his disability "had spread to my other foot."  

In March 2010, the Veteran was afforded a VA skin examination with review of the claims folder.  The Veteran reported having warts on the side of his left foot.  They were painful, especially the callus area.  For the right foot, he complained about warts affecting the bottom foot and side of the big toe.  These warts were painful.  He treated both with topical medication.  They caused pain in both feet while walking.  Clinical evaluation showed two soft tissue nodules affecting the right foot and one affecting the left foot.  The affected areas measured 0.4 cm by 0.5 cm, 
0.4 cm by 0.4 cm, and 0.4 cm by 0.5 cm.  One was productive of moderate pain upon direct palpation, while the other two produced moderate-severe pain upon direct palpation.  The examiner assessed three soft tissue nodules with superficial hyperkeratosis with skin lines through the deeper central core, no punctate bleeding was found, nor was cauliflower appearance.  The examiner diagnosed bilateral porokeratosis.  She clarified that the disorders were not plantar warts.  

VA treatment records from September 2011 show that the Veteran was treated for plantar wart and bilateral foot pain.  Subsequent clinical evaluations were notable for right foot tines pedis and onychomycosis.  

January 2012 VA treatment records show that the Veteran complained about right foot pain.  Clinical evaluation was unremarkable.  The examiner requested an imaging study.  

April 2012 VA podiatry clinic records showed that the Veteran complained about a painful right foot callus.  Self-management had been ineffective.  Clinical evaluation showed callus under the left 5th metatarsal.  Under the left 4th metatarsal head was an encapsulated tender lesion.  For the right foot, the first metatarsal joint showed hallux valgus without pain.  The examiner noted January 2012 X-rays showed degenerative joint disease of the right first metatarsophalangeal joint (MTPJ).  The right foot was also significant for verrucae plantaris.  The left was also significant for callus.  The examiner discussed the viral etiology for the plantar wart.  He debrided the callus and provided topical medication for the wart.  

VA podiatry clinic records from December 2013 reflect that the Veteran complained about right plantar callus.  It caused pain with ambulation.  He had debrided the callus.  He denied any additional treatment.  Clinical examination showed right plantar 4th metatarsal head.  He had diffuse dry skin.  No other lesions were found.  Neurologically protective sensation was intact.  The examiner noted a pronated weight bearing stance due to the callus.  The podiatrist assessed right plantar 4th metatarsal callus and pes planus.  He provided temporary orthics, debridement and topical medication.  

In December 2013, the Veteran was afforded a VA/MSLA podiatry and skin examination.  The examiner listed "foot condition" as the diagnosis.  The Veteran reported initially noticing plantar skin disorders in the 1990s.  He used over the counter medication, but the disorder worsened.  He reported increased callus formations and pain in both feet upon ambulation.  The examiner reported that the Veteran had limitations for prolonged standing, walking and jogging, particularly on hard or uneven surfaces.  His gait remained normal.  For the skin examination, the examiner assessed plantar warts with a 1996 onset.  He used over the counter topical medication for treatment.  The examiner described the manifestations of plantar warts as dry pedunculated stalks.  However, none were currently observed.  The examiner declined to change any previous diagnosis.  

August 2014 VA podiatry clinic records show that the Veteran presented for bilateral callus treatment.  He experienced noticeable pain improvement with orthics.  He occasionally used topical medication.  He denied pain and stated that the condition had improved.  Clinical evaluation showed hyperkeratosis / HPK under the right metatarsal and left 5th metatarsal.  The calluses were non-ulcerative after debridement and described as very superficial.  Nails were thickened and discolored.  Protective neurological sensation was intact.  The right hallux was deviated laterally with medial prominence form first metatarsal head.  Subtalar pronation was noted with weight-bearing movement.  The examiner debrided the calluses without incident.  The current treatment of orthic and topical medication was continued.  The examiner discharged the Veteran from the podiatry clinic to return as needed.  

In November 2014, the Veteran was afforded a VA/ MSLA skin examination.  The examiner listed a diagnosis of bilateral plantar warts, asymptomatic.  The Veteran described being initial treated for bilateral plantar growths and callus in 1996.  He was diagnosed with plantar warts and treated with excision and medication.  He had had a chronic recurrence since then with occasional lesion site pains.  The examiner declined to list any pertinent clinical findings.  He did not believe that the disability would interfere with work.  

The Veteran contends that his service-connected foot disabilities warrant a rating in excess of 10 percent for each foot.  38 C.F.R. § 4.71a, DC 5284.  The clinical evidence tends to suggest that the plantar warts with associated callus formation produce varied symptoms with periods of dormancy.  (August 2008 VA/QTC examination report; March 2010 VA skin examination report; December 2013 VA/MSLA podiatry/ skin examination report; November 2014 VA/MSLA skin examination report).  The Board acknowledges that the Veteran experiences bilateral foot pain attributable to service-connected disabilities.  However, the clinical evidence does not show that the plantar wart symptoms or related calluses in either foot precluded ambulation for any length of time.  The evidence weighs against a finding that the service-connected podiatry disabilities produce symptoms approximating moderately severe foot injury for either foot as explained below.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5284-7812.  

The August 2008 VA examiner reported 5/10 foot pain suggesting moderate symptoms.  The December 2013 VA/MSLA examiner noted complaints of foot pain, but indicated that the Veteran had a normal gait and was only limited from prolonged walking.  August 2014 VA podiatry clinic records indicate that treatment was successful in alleviating symptoms.  Notably, the Veteran's podiatry symptoms also encompass additional disorders beyond service-connected plantar warts and associated calluses.  See VA treatment records from September 2011, April 2012, and December 2013.  The clinical findings concerning plantar warts and associated calluses are not otherwise suggestive of symptoms, such as dermatological deformity causing significantly limited plantar motion, weakness, severe pain preventing ambulation at times, among similar symptoms tending to indicate an overall "moderately severe" injury for either foot.  

The Board notes that the March 2010 VA examiner described moderately severe pain upon palpation for right foot nodules that were deemed not to be plantar warts.  Even assuming the service-connected disability encompasses these nodules, the findings that these nodules are productive of moderately severe pain does not equate to a finding that the overall severity of the right foot disability is of a moderately severe nature in this instance.  Id. The examiner was describing a portion of the right foot affected by nodules.  He was not describing the overall severity of the foot disability.  When viewed with the additional evidence suggesting no more than overall moderate foot disability, the March 2010 comments do not warrant a finding of a moderately severe right foot disability under DC 5284.  Id. 

The Board has considered whether an alternative rating under dermatological disorders would result in additional benefit.  38 C.F.R. § 4.118.  The Veteran is not shown to have any symptomatic residuals scarring associated with plantar warts and calluses in either foot.  The clinical evidence weigh against a finding that plantar warts and associated calluses affect the requisite body surface area to result in a rating higher than the ones currently assigned.  In the instant case, the dermatological disorder rating criteria do not provide additional benefit to the Veteran.

For the above stated reasons, the Board finds that the preponderance of the evidence weighs against a finding of an overall moderately severe disability for either foot.  The benefit-of-the-doubt doctrine is not applicable, and these claims must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5284.  


Extraschedular ratings

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected bilateral plantar warts with callus formation to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include recurring plantar dermatological abnormalities and callus.  The evidence does not show extraordinary symptoms arising from this disability or in combination with additional service-connected disabilities.  Although the Veteran no longer works, the clinical evidence does not suggest any sort of marked occupational interference attributable to service-connected plantar warts.  Consequently, the degree of disability exhibited is contemplated by the rating schedule for service-connected plantar warts with callus formation, and the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, the Veteran is service-connected for the following disabilities: PTSD, rated as 70 percent disabling; plantar warts, left foot, rated as 10 percent disabling; and plantar warts with callus formation, right foot, rated as 10 percent disabling.  His combined rating is 80 percent.  He meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a). 

The Veteran is unemployed.  He has a high school education and occupational experience in general labor.  The November 2014 VA/MSLA examiner deemed that the social and occupational impairment from service-connected PTSD approximated deficiencies in most areas.  He indicated that the Veteran's unemployability was attributable to PTSD symptoms and reported that the Veteran was incompetent to manage financial affairs.  Notably, in October 2015 the RO made a finding of incompetency based upon the November 2014 VA/MSLA psychiatric examination report.  Based upon the severity of service-connected psychiatric symptoms reported during the November 2014 VA/MSLA examination, the Board finds that the Veteran is unemployable due to service-connected psychiatric disabilities.  A TDIU is granted.  38 C.F.R. § 4.16(a).  


ORDER

Service connection for other psychotic disorder and polysubstance abuse (as part of his already service-connected PTSD) is granted.  

An evaluation in excess of 10 percent for plantar warts with callus formation of the right foot is denied.
 
An evaluation in excess of 10 percent for plantar warts of the left foot is denied.

Entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


